PER CURIAM.
The School Board of Sarasota County petitions for judicial review of an administrative decision of the Public Employees Relations Commission. It cites numerous alleged errors, including the conducting of an election under the circumstances of this case, failure of PERC to comply with statutory time requirements1 and the failure of PERC to designate certain employees as managerial or confidential.
The court finds that all of the points on appeal have been determined according to law and that PERC, in its handling of the cause, committed no reversible error, except as hereinafter set forth.
PERC did determine that the school board’s coordinator of evaluation services did not occupy either a managerial or confidential position. The evidence relating to that position was undisputed and clearly qualified the position as managerial, and such designation is hereby given such position. In all other respects, the orders are affirmed.
The request for attorney fees and costs is denied.
HOBSON, Acting C. J., OTT, J., and HENSLEY, ROBERT E., Associate Judge, concur.

. We note that PERC exceeded the 90-day time limit for its final order in violation of Section 120.59, Florida Statutes. The school board argues that this delay resulted in severe prejudice in that the elections were scheduled during the last hectic week of the school year. PERC contends that the delay was necessary in order to respond to the 94 exceptions filed by the school board and the extensive arguments presented in the brief.
The school board has not maintained that the elections were unfairly conducted because of the delay, but only that the timing was inconvenient to its personnel. We are unable to agree that the error was so prejudicial as to warrant a reversal and new election on that basis. This is true only because the school board was partially responsible for the additional time required to investigate the 94 exceptions. We once again caution PERC that it should make every effort to comply with the 90-day limitation in rendering its orders. If the complexity of the case appears to require more than 90 days, PERC has the option of requesting a stipulation for a waiver or extension of the time limit. § 120.59(1), Fla.Stat.